400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel +1 Fax +1 edward.baer@blackrock.com November 14, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares, Inc. (the “Company”) Securities Act File No. 333-199275 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the combined Prospectus/Proxy Statement and Statement of Additional Information, each dated November 10, 2014, do not differ from those contained in Post-Effective Amendment No. 1 to the Company’s Registration Statement on Form N-14, filed electronically on November 10, 2014. If you have any questions, please do not hesitate to contact P. Jay Spinola of Willkie Farr & Gallagher LLP at (212) 728-8970 or me at (415) 670-7897. Yours truly, /s/ Edward Baer Edward Baer cc:P. Jay Spinola, Esq.
